Exhibit 10.2

CONAGRA BRANDS, INC.

CEO Performance-Based Restricted Stock Units Agreement

This CEO PERFORMANCE-BASED RESTRICTED STOCK UNITS AGREEMENT (this “Agreement”)
is made as of April 15, 2019, by and between Conagra Brands, Inc., a Delaware
corporation (the “Company”), and                 , the Company’s Chief Executive
Officer (the “Grantee”).

1.    Certain Definitions. Capitalized terms used, but not otherwise defined, in
this Agreement will have the meanings given to such terms in the Conagra Brands,
Inc. 2014 Stock Plan, as amended, as of the date first written above (the
“Plan”).

2.    Grant of PBRSUs. Subject to and upon the terms, conditions and
restrictions set forth in this Agreement and in the Plan, pursuant to
authorization under a resolution of the Committee, the Company has granted to
the Grantee as of April 15, 2019 (the “Date of Grant”)                 
performance-based Restricted Stock Units (“PBRSUs”). Subject to the degree of
attainment of the performance metrics and goals established for the PBRSUs, as
approved by the Committee and attached hereto as Exhibit A (the “Performance
Goals”), the Grantee may earn from 0% to 500% of the PBRSUs (such earned PBRSUs,
rounded down to the nearest whole earned PBRSU, the “Earned PBRSUs”). In all
cases, the Earned PBRSUs will be limited to a maximum number of earned PBRSUs
(rounded down to the nearest whole earned PBRSU, the “Maximum PBRSU Limit”)
equal in value, based on the Fair Market Value per share of Stock as of the
Vesting Date, to $                . Each Earned PBRSU shall represent the right
of the Grantee to receive one share of Stock subject to and upon the terms and
conditions of this Agreement.

3.    Payment of PBRSUs. The PBRSUs will become payable in accordance with the
provisions of Section 6 of this Agreement if the Grantee’s right to receive
payment for the PBRSUs becomes nonforfeitable (“Vest,” “Vesting” or “Vested”) in
accordance with Section 5 of this Agreement.

4.    Restrictions on Transfer of PBRSUs. Subject to Section 11.1 of the Plan,
neither the PBRSUs evidenced hereby nor any interest therein or in the shares of
Stock underlying such PBRSUs shall be transferable prior to payment to the
Grantee pursuant to Section 6 hereof other than by will or pursuant to the laws
of descent and distribution.

5.    Vesting of PBRSUs.

 

  (a)

Normal Vesting. The performance period for the PBRSUs covered by this Agreement
shall begin on the Date of Grant and conclude on May 27, 2022 (the “Performance
Period”). Subject to the terms and conditions of this Agreement, the PBRSUs
shall vest (if at all) to the extent that the Performance Goals for these PBRSUs
are achieved, subject to the Grantee remaining in Continuous Employment
throughout the entire Performance Period. The extent to which the Performance
Goals for these PBRSUs have been achieved shall be determined by the Committee,
based on application of the provisions of Exhibit A. The date on



--------------------------------------------------------------------------------

  which the Committee shall have determined and certified the extent that the
Performance Goals have been achieved shall be deemed the “Vesting Date”
hereunder, and the Vesting Date shall be no later than June 15, 2022. Any PBRSUs
that do not Vest will be forfeited, including, except as provided in
Section 5(b) through Section 5(e) below, if the Grantee ceases to be in the
Continuous Employment of the Company or a Subsidiary prior to the end of the
Performance Period. For purposes of this Agreement, “Continuous Employment” (or
substantially similar terms) means the absence of any interruption or
termination of employment with the Company and the performance of substantial
services. Continuous Employment shall not be considered interrupted or
terminated in the case of sick leave, short-term disability (as defined in the
Company’s sole discretion), military leave or any other leave of absence
approved by the Company unless and until the Grantee has a Separation from
Service.

 

  (b)

Death. Notwithstanding Section 5(a) above, in the event of the Grantee’s death
prior to the end of the Performance Period at a time when the PBRSUs have not
otherwise been forfeited (to the extent the PBRSUs have not previously Vested),
the Grantee shall Vest (subject to the Maximum PBRSU Limit) in 100% of the
PBRSUs (without pro-ration), which amount (subject to rounding) will be
considered the Earned PBRSUs for purposes of this Agreement.

 

  (c)

Disability or Involuntary Termination of Employment. Notwithstanding
Section 5(a) above, in the event of the Grantee’s termination due to Disability
or the Grantee’s involuntary termination of employment by the Company (which
results in severance or supplemental unemployment payments from the Company), in
either case prior to the end of the Performance Period at a time when the PBRSUs
have not otherwise been forfeited (to the extent the PBRSUs have not previously
Vested), the Grantee shall Vest (subject to the Maximum PBRSU Limit) in (i) in
the case of such Disability, a pro-rated portion of 100% of the PBRSUs, or
(ii) in the case of such involuntary termination, a pro-rated portion of the
PBRSUs earned for the full Performance Period based upon actual performance as
if the Grantee had not terminated due to such involuntary termination. In each
case, the pro-rated portion will be determined based upon the number of calendar
days of service completed by the Grantee with the Company or a Subsidiary during
the Performance Period as of the Grantee’s termination date compared to the
entire Performance Period, and the pro-rated amount (subject to rounding) in
each case will be considered the Earned PBRSUs for purposes of this Agreement.
For purposes of this Agreement, “Disability” means that the Grantee, by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, is receiving income replacement benefits for a period of
not less than three months under the Company’s long-term disability plan.

 

2



--------------------------------------------------------------------------------

  (d)

Retirement. Notwithstanding Section 5(a) above, in the event of the Grantee’s
termination due to:

 

  (i)

Early Retirement prior to the end of the Performance Period at a time when the
PBRSUs have not otherwise been forfeited (to the extent the PBRSUs have not
previously Vested), the Grantee shall Vest (subject to the Maximum PBRSU Limit)
in a pro-rated portion of the PBRSUs earned for the full Performance Period
based upon actual performance as if the Grantee had not terminated due to Early
Retirement (with the pro-rated portion determined based upon the number of
calendar days of service completed by the Grantee with the Company or a
Subsidiary during the Performance Period as of the Grantee’s termination date
compared to the entire Performance Period), which pro-rated amount (subject to
rounding) will be considered the Earned PBRSUs for purposes of this Agreement.
For purposes of this Agreement, “Early Retirement” means termination of
employment from the Company and its Subsidiaries upon or after attaining age 55,
but prior to attaining age 57. If at the time of the Grantee’s Early Retirement
circumstances exist that would allow the Company to terminate the Grantee for
Cause, the Grantee, for purposes of this Agreement, shall instead be deemed to
have terminated employment prior to the end of the Performance Period under
Section 5(a) above; or

 

  (ii)

Normal Retirement prior to the end of the Performance Period at a time when the
PBRSUs have not otherwise been forfeited (to the extent the PBRSUs have not
previously Vested), the Grantee shall Vest (subject to the Maximum PBRSU Limit)
in the PBRSUs earned for the full Performance Period based upon actual
performance as if the Grantee had not terminated due to Normal Retirement
(without pro-ration), which amount (subject to rounding) will be considered the
Earned PBRSUs for purposes of this Agreement. For purposes of this Agreement,
“Normal Retirement” means termination of employment from the Company and its
Subsidiaries upon or after attaining age 57. If at the time of the Grantee’s
Normal Retirement circumstances exist that would allow the Company to terminate
the Grantee for Cause, the Grantee, for purposes of this Agreement, shall
instead be deemed to have terminated employment prior to the end of the
Performance Period under Section 5(a) above.

 

  (e)

Change of Control.

 

  (i)

If a Change of Control occurs prior to the end of the Performance Period, and
the Grantee has not yet Vested in or forfeited such Grantee’s PBRSUs as of the
date of such Change of Control, then in lieu of determining the amount of the
Grantee’s Earned PBRSUs at the end of the original Performance Period, the
Grantee’s Earned PBRSUs shall be the Change of Control Value, which shall be
determined for the Grantee as of the Change of Control. The “Change of Control
Value” shall mean the volume weighted average per share price of the Company’s
Stock on the New York Stock Exchange for the five business days immediately
preceding the closing date of the Change of Control multiplied by the number of
Grantee’s PBRSUs that would have been earned for the full Performance

 

3



--------------------------------------------------------------------------------

  Period (subject to rounding and the Maximum PBRSU Limit), based on the greater
of (x) Company performance under the Performance Goals, calculated as if the
Performance Period ended on the trading day immediately prior to the date of the
Change of Control and (y) 100% of the PBRSUs.

 

  (ii)

Notwithstanding Section 5(a) above, in the event of a Change of Control prior to
the end of the Performance Period at a time when the PBRSUs have not otherwise
been forfeited (to the extent the PBRSUs have not previously Vested):

 

  (A)

If the Grantee terminates employment with the Successor Company on the date of
the Change of Control, the Change of Control Value will be paid in cash to the
Grantee in full satisfaction of the PBRSUs on the date of the Change of Control;
provided, however, that if such Change of Control would not qualify as a
permissible date of distribution under Code Section 409(a)(2)(A)(v), and the
regulations thereunder, and where Code Section 409A applies to such
distribution, the Grantee will be entitled to receive the corresponding payment
on the date that would have otherwise applied pursuant to Section 6 below as
though such Change of Control had not occurred.

 

  (B)

If the Grantee continues employment with the Successor Company after the Change
of Control through the end of the Performance Period, the Change in Control
Value will be paid in cash to the Grantee on the date that would have otherwise
applied pursuant to Section 6 below as though such Change of Control had not
occurred.

 

  (C)

If the Grantee continues employment with the Successor Company after the Change
of Control, but the Grantee dies prior to the end of the Performance Period, the
Change in Control Value will be paid in cash to the Grantee within 2-1/2 months
after the Grantee’s death.

 

  (D)

If the Grantee continues employment with the Successor Company after the Change
of Control, but (1) the Grantee’s employment with the Successor Company is
terminated by the Grantee for Good Reason or by the Successor Company other than
for Cause, (2) the Grantee terminates employment with the Successor Company due
to retirement, or (3) the Grantee’s employment with the Successor Company is
terminated due to disability, in each case within a period of two years after
the Change of Control but prior to the end of the Performance Period, the Change
in Control Value will be paid in cash to the Grantee within 30 days of the date
of such termination provided, however, that if such Change of

 

4



--------------------------------------------------------------------------------

  Control would not qualify as a permissible date of distribution under Code
Section 409(a)(2)(A)(v), and the regulations thereunder, and where Code
Section 409A applies to such distribution, the Grantee will be entitled to
receive the corresponding payment on the date that would have otherwise applied
pursuant to Section 6 below as though such Change of Control had not occurred.

 

  (iii)

For purposes of this Agreement, the following definitions apply:

 

  (A)

“Successor Company” means the Company, the Company’s successor following a
Change of Control, or a company that is an affiliate of a Successor Company and
has U.S. publicly traded equity securities.

 

  (B)

“Cause” means: (1) the willful and continued failure by the Grantee to
substantially perform the Grantee’s duties with the Successor Company (other
than any such failure resulting from termination by the Grantee for Good Reason)
after a demand for substantial performance is delivered to the Grantee that
specifically identifies the manner in which the Successor Company believes that
the Grantee has not substantially performed the Grantee’s duties, and the
Grantee has failed to resume substantial performance of the Grantee’s duties on
a continuous basis within five days of receiving such demand; (2) the willful
engaging by the Grantee in conduct that is demonstrably and materially injurious
to the Successor Company, monetarily or otherwise; or (3) the Grantee’s
conviction of a felony or conviction of a misdemeanor that impairs the Grantee’s
ability substantially to perform the Grantee’s duties with the Successor
Company. For the purposes of this definition, no act, or failure to act, on the
Grantee’s part shall be deemed “willful” unless done, or omitted to be done, by
the Grantee not in good faith and without reasonable belief that the Grantee’s
action or omission was in the best interest of the Successor Company.
Notwithstanding anything in the Plan or this Agreement to the contrary, nothing
in the Plan or this Agreement prevents the Grantee from providing, without prior
notice to the Company, information to governmental authorities regarding
possible legal violations or otherwise testifying or participating in any
investigation or proceeding by any governmental authorities regarding possible
legal violations and, for purpose of clarity, the Grantee is not prohibited from
providing information voluntarily to the Securities and Exchange Commission
pursuant to Section 21F of the Act.

 

5



--------------------------------------------------------------------------------

  (C)

“Good Reason” means: (1) any failure of the Successor Company to comply with and
satisfy any of the terms of any employment or change in control (or similar)
agreement between the Successor Company and the Grantee pursuant to which the
Grantee provides services to the Successor Company; (2) any significant
involuntary reduction of the Grantee’s authority, duties or responsibilities as
President and Chief Executive Officer of the Company; (3) any involuntary
removal of the Grantee from the position of President and Chief Executive
Officer of the Successor Company or involuntary removal of the Grantee from (or
failure to re-nominate the Grantee to) the board of directors of the Successor
Company; (4) any involuntary reduction in the aggregate compensation level of
the Grantee as in effect immediately prior to the Change of Control;
(5) requiring the Grantee to become based at any office or location more than 50
miles from the Company’s Chicago, Illinois headquarters, except for travel
reasonably required in the performance of the Grantee’s responsibilities; or
(6) the Grantee being required to undertake business travel to an extent
substantially greater than the Grantee’s business travel obligations immediately
prior to the Change of Control; provided, however, that no termination shall be
deemed to be for Good Reason unless (x) the Grantee provides the Successor
Company with written notice setting forth the specific facts or circumstances
constituting Good Reason within 90 days after the Grantee’s knowledge of the
initial existence of the occurrence of such facts or circumstances, and (y) the
Successor Company has failed to cure such facts or circumstances within 30 days
of its receipt of such written notice.

 

  (f)

For purposes of this Agreement, “Separation from Service,” “termination of
employment” and similar terms mean the date that the Grantee “separates from
service” within the meaning of Code Section 409A. Generally, a Grantee separates
from service if and only if the Grantee dies, retires, or otherwise has a
termination of employment with the Company determined in accordance with Code
Section 409A and the following:

 

  (i)

Leaves of Absence. The employment relationship is treated as continuing intact
while the Grantee is on military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed six months, or, if longer,
so long as the Grantee retains a right to reemployment with the Company under an
applicable statute or by contract. A leave of absence constitutes a bona fide
leave of absence only if there is a reasonable expectation that the Grantee will
return to perform services for the Company. If the period of leave exceeds six
months and the Grantee does not retain a right to reemployment under an
applicable statute or by contract, the employment relationship is deemed to
terminate on the first date immediately following such six-month period.
Notwithstanding the foregoing, where a leave of absence is due to any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
months,

 

6



--------------------------------------------------------------------------------

  where such impairment causes the Grantee to be unable to perform the duties of
his position of employment or any substantially similar position of employment,
a 12-month period of absence shall be substituted for such six-month period.

 

  (ii)

Dual Status. Generally, if a Grantee performs services both as an employee and
an independent contractor, such Grantee must separate from service both as an
employee and as an independent contractor, pursuant to standards set forth in
Treasury Regulations, to be treated as having a separation from service.
However, if a Grantee provides services to the Company as an employee and as a
member of the Board, and if any plan in which such person participates as a
Board member is not aggregated with this Agreement pursuant to Treasury
Regulation Section 1.409A-1(c)(2)(ii), then the services provided as a director
are not taken into account in determining whether the Grantee has a separation
from service as an employee for purposes of this Agreement.

 

  (iii)

Termination of Employment. Whether a termination of employment has occurred is
determined based on whether the facts and circumstances indicate that the
Company and the Grantee reasonably anticipated that no further services would be
performed after a certain date or that the level of bona fide services the
Grantee would perform after such date (whether as an employee or as an
independent contractor except as provided in (ii) above) would permanently
decrease to no more than 20% of the average level of bona fide services
performed (whether as an employee or an independent contractor, except as
provided in (ii) above) over the immediately preceding 36-month period (or the
full period of services to the Company if the Grantee has been providing
services to the Company less than 36 months). For periods during which a Grantee
is on a paid bona fide leave of absence and has not otherwise terminated
employment as described above, for purposes of this paragraph (iii), the Grantee
is treated as providing bona fide services at a level equal to the level of
services that the Grantee would have been required to perform to receive the
compensation paid with respect to such leave of absence. Periods during which a
Grantee is on an unpaid bona fide leave of absence and has not otherwise
terminated employment are disregarded for purposes of this paragraph (iii)
(including for purposes of determining the applicable 36-month (or shorter)
period).

 

  (iv)

Service with Related Companies. As used in connection with the definition of
“Separation from Service,” the Company includes the Company and any other entity
that with the Company constitutes a controlled group of corporations (as defined
in Code Section 414(b)), or a group of trades or businesses (whether or not
incorporated) under common control (as defined in Code Section 414(c)),
substituting 25% for the 80% ownership level for purposes of both Code Sections
414(b) and 414(c).

 

7



--------------------------------------------------------------------------------

6.    Form and Time of Payment of PBRSUs.

 

  (a)

Except as set forth in Section 5(e) above, payment for the PBRSUs, after and to
the extent they have Vested, shall be made in the form of shares of Stock.

 

  (b)

Except as provided in Section 6(c) below, Earned PBRSUs shall be paid in the
calendar year in which the Performance Period ends.

 

  (c)

Notwithstanding Section 6(b) above, to the extent the PBRSUs are considered
Earned PBRSUs on the dates described in this Section 6(c) as provided under the
terms of this Agreement, and to the extent the Earned PBRSUs have not previously
been paid, the Company will pay the Earned PBRSUs as follows:

 

  (i)

Within 2-1/2 months after the Grantee’s death; or

 

  (ii)

In the event of a Change of Control, Earned PBRSUs will be paid in accordance
with Section 5(e) above.

 

  (d)

Except to the extent provided by Code Section 409A and permitted by the
Committee, no Stock may be issued to the Grantee at a time earlier than
otherwise expressly provided in this Agreement.

 

  (e)

The Company’s obligations to the Grantee with respect to the PBRSUs will be
satisfied in full upon the issuance or transfer of Stock or cash corresponding
to the Earned PBRSUs.

7.    Dividend Equivalents; Voting and Other Rights.

 

  (a)

The Grantee shall have no rights of ownership in the Stock underlying the PBRSUs
and no right to vote any Stock underlying the PBRSUs until the date on which any
Stock underlying the PBRSUs is issued or transferred to the Grantee pursuant to
Section 6 above.

 

  (b)

Upon the payment of Earned PBRSUs, but subject to the Maximum PBRSU Limit, the
Grantee shall receive additional shares of Stock or additional cash, as
applicable, representing dividend equivalents. The amount of dividend
equivalents for each Earned PBRSU shall equal the dividends paid on one share of
Stock during the period between the beginning of the Performance Period and the
date of payment.

 

  (c)

The obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver Stock or cash in the
future, and the rights of the Grantee will be no greater than that of an
unsecured general creditor. No assets of the Company will be held or set aside
as security for the obligations of the Company under this Agreement.

8.    Adjustments. The PBRSUs and the number of shares of Stock issuable for
each PBRSU and the other terms and conditions of the grant evidenced by this
Agreement are subject to mandatory adjustment, including as provided in
Section 5.5 of the Plan. No other adjustments are permitted.

 

8



--------------------------------------------------------------------------------

9.    Withholding Taxes. As a condition of any payment made to or any benefit
realized by the Grantee or any other person under this Agreement, to the extent
that the Company is required to withhold federal, state, local or foreign taxes
or other amounts in connection with such payment or benefit, the Company shall
withhold any such taxes or other amounts at the maximum applicable level in
accordance with applicable law, rules and regulations then in effect.

10.    Noncompetition. In consideration for receiving this award, the Grantee
agrees that, from the Date of Grant until the earlier to occur of the one-year
anniversary of (a) the Grantee’s termination of employment for any reason and
(b) the Vesting Date (the “Restricted Period”), the Grantee shall not be an
executive officer, board member, 5% or greater owner or partner, or employee of
a food company that materially competes with the Company and has annual revenues
over $1 billion. The Grantee agrees that retention of the benefits of this award
are subject to the covenant contained in this Section 10, and that any breach of
the covenant contained in this Section 10 will irreparably injure the Company,
and accordingly the Company may, in addition to pursing any other remedies
available at law or in equity, obtain injunctive relief against the Grantee from
any court having jurisdiction over the matter located in the State of Illinois,
restraining any further violation of such provisions by the Grantee. The parties
mutually agree to submit themselves to the jurisdiction of such courts and waive
any objection on the basis of jurisdiction or venue. Any other dispute over such
covenant, including the ultimate merits of such a dispute, shall be decided in
arbitration with the Company. The Grantee acknowledges and agrees that the
provisions contained in this Section 10 are reasonable and valid in duration and
scope and in all other respects. If any court of competent jurisdiction as set
forth above or panel of arbitrators selected by the parties determines that any
provision of this Section 10 is unenforceable because of the duration or scope
of such provision, such court/panel shall have the power to reduce the scope or
duration of such provision, or otherwise amend or restate such provision, as the
case may be, and, in its reduced, amended, or restated form, such provision
shall then be enforceable. The parties agree that such reduction, amendment, or
restatement should be consistent with the parties’ intention that the Company’s
legitimate business interests in fair competition, and in the preservation of
the Company’s goodwill and proprietary information, be protected.

11.    Compliance With Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Plan and this Agreement, the Company
shall not be obligated to issue any Stock pursuant to this Agreement if the
issuance thereof would result in a violation of any such law.

12.    Compliance With or Exemption From Section 409A of the Code. To the extent
applicable, it is intended that this Agreement and the Plan comply with or be
exempt from the provisions of Section 409A of the Code. This Agreement and the
Plan shall be administered in a manner consistent with this intent, and any
provision that would cause this Agreement or the Plan to fail to satisfy
Section 409A of the Code shall have no force or effect until amended to comply
with or be exempt from Section 409A of the Code (which amendment may be
retroactive

 

9



--------------------------------------------------------------------------------

to the extent permitted by Section 409A of the Code and may be made by the
Company without the consent of the Grantee). If the PBRSUs become payable on the
Grantee’s “separation from service” with the Company and its Subsidiaries within
the meaning of Section 409A(a)(2)(A)(i) of the Code and the Grantee is a
“specified employee” as determined pursuant to procedures adopted by the Company
in compliance with Section 409A of the Code, then, to the extent necessary to
comply with Section 409A of the Code and avoid any additional taxes thereunder,
payment for the PBRSUs shall be made on the earlier of the first business day of
the seventh month after the date of the Grantee’s “separation from service” with
the Company and its Subsidiaries within the meaning of Section 409A(a)(2)(A)(i)
of the Code or the Grantee’s death.

13.    Interpretation. Any reference in this Agreement to Section 409A of the
Code will also include any proposed, temporary or final regulations, or any
other guidance, promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service. The grant of the PBRSUs under
this Agreement is not a Qualified Performance-Based Award, is not intended to be
exempt from Code Section 162(m), and is not subject to any discretionary
reduction in payout amount by the Committee.

14.    No Right to Future Awards or Employment. The grant of the PBRSUs under
this Agreement to the Grantee is a voluntary, discretionary award being made on
a one-time basis and it does not constitute a commitment to make any future
awards. The grant of the PBRSUs and any payments made hereunder will not be
considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law. Nothing contained in
this Agreement shall confer upon the Grantee any right to be employed or remain
employed by the Company or any of its Subsidiaries, nor limit or affect in any
manner the right of the Company or any of its Subsidiaries to terminate the
employment or adjust the compensation of the Grantee.

15.    Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or
any of its Subsidiaries and shall not affect the amount of any life insurance
coverage available to any beneficiary under any life insurance plan covering
employees of the Company or any of its Subsidiaries.

16.    Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that (a) no amendment shall adversely affect the rights of
the Grantee under this Agreement without the Grantee’s written consent, and
(b) the Grantee’s consent shall not be required to an amendment that is deemed
necessary by the Company to ensure compliance with Section 409A of the Code or
Section 10D of the Act.

17.    Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

10



--------------------------------------------------------------------------------

18.    Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. The Committee acting pursuant to
the Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein or in the Plan, have the right to determine any questions which
arise in connection with this Agreement. Notwithstanding anything in this
Agreement to the contrary, Grantee acknowledges and agrees that this Agreement
and the award described herein are subject to the terms and conditions of the
Company’s clawback policy (if any) as may be in effect from time to time,
including any clawback policy intended specifically to implement Section 10D of
the Act and any applicable rules or regulations promulgated thereunder
(including applicable rules and regulations of any national securities exchange
on which the Stock may be traded) (the “Compensation Recovery Policy”), and that
relevant sections of this Agreement shall be deemed superseded by and subject to
the terms and conditions of the Compensation Recovery Policy from and after the
effective date thereof.

19.    Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the PBRSUs and the Grantee’s participation in the Plan, or
future awards that may be granted under the Plan, by electronic means or request
the Grantee’s consent to participate in the Plan by electronic means. The
Grantee hereby consents to receive such documents by electronic delivery and, if
requested, agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

20.    Governing Law. This Agreement shall be governed by and construed with the
internal substantive laws of the State of Delaware, without giving effect to any
principle of law that would result in the application of the law of any other
jurisdiction.

21.    Successors and Assigns. Without limiting Section 4 hereof, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

22.    Acknowledgement. The Grantee acknowledges that the Grantee (a) has
received a copy of the Plan, (b) has had an opportunity to review the terms of
this Agreement and the Plan, (c) understands the terms and conditions of this
Agreement and the Plan and (d) agrees to such terms and conditions.

23.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.

 

11



--------------------------------------------------------------------------------

CONAGRA BRANDS, INC.

By:  

 

Name:   Title:  

Grantee Acknowledgment and Acceptance

By:  

 

Name:   Title:  

 

12



--------------------------------------------------------------------------------

Exhibit A

PBRSU Performance Goals

Capitalized terms used in Exhibit A that are not specifically defined have the
meanings assigned to them in the Agreement or the Plan.

 

1.

Definitions. For purposes hereof:

 

  (a)

“Relative Total Shareholder Return” or “RTSR” means the Company’s Total
Shareholder Return as compared to the median Total Shareholder Return of the S&P
500 Index.

 

  (b)

“Total Shareholder Return” means, with respect to both the Stock and the S&P 500
Index (and its median), a rate of return reflecting annualized stock price
appreciation, plus the reinvestment of dividends in additional shares of stock,
from the beginning of the Performance Period through the end of the Performance
Period. Except as otherwise specified in the Agreement with respect to a Change
of Control, for purposes of calculating Total Shareholder Return for each of the
Company and the S&P 500 Index (and its median), the beginning stock price will
be based on the average closing price on the principal stock exchange on which
the stocks then trade for the last 20 trading days prior to the first day of the
Performance Period, and the ending stock price will be based on the average
closing price on the principal stock exchange on which the stocks then trade for
the last 20 trading days prior to and including the last day of the Performance
Period.

 

2.

Performance Matrix. Subject to the Maximum PBRSU Limit, and subject to Section 4
of this Exhibit A, as an initial measurement, from 0% to 400% of the PBRSUs will
be initially-earned based on achievement with respect to Total Shareholder
Return performance for the Stock during the Performance Period as follows (such
initially-earned amount, the “Initially-Earned PBRSUs”):

 

Performance Level

   Total Shareholder Return for
the Stock    Initially-Earned PBRSUs  

Below Threshold

   Below 12.20%      0 % 

Threshold

   12.20%      100 % 

Maximum

   23.86% or above      400 % 



--------------------------------------------------------------------------------

3.

Number of Initially-Earned PBRSUs. At the applicable time provided for under the
Agreement, and subject to Section 4 of this Exhibit A, as an initial
measurement, the Committee shall determine the Total Shareholder Return
performance for the Stock and the extent to which such performance has satisfied
the Total Shareholder Return goals for the Performance Period, and as a result
shall determine the number of Initially-Earned PBRSUs on the basis of the
following:

 

  (a)

Below Threshold. If the Total Shareholder Return for the Stock falls below the
Threshold level, as set forth in the Performance Matrix, no PBRSUs shall become
Initially-Earned PBRSUs.

 

  (b)

Threshold. If the Total Shareholder Return for the Stock equals the Threshold
level, as set forth in the Performance Matrix, 100% of the PBRSUs (rounded down
to the nearest whole number of PBRSUs) shall become Initially-Earned PBRSUs.

 

  (c)

Between Threshold and Maximum. If the Total Shareholder Return for the Stock
exceeds the Threshold level, but is less than the Maximum level, as set forth in
the Performance Matrix, a portion between 100% and 400% (determined on the basis
of straight-line mathematical interpolation) of the PBRSUs (rounded down to the
nearest whole number of PBRSUs) shall become Initially-Earned PBRSUs.

 

  (d)

Equals or Exceeds Maximum. If the Total Shareholder Return for the Stock equals
or exceeds the Maximum level, as set forth in the Performance Matrix, 400% of
the PBRSUs shall become Initially-Earned PBRSUs.

 

4.

RTSR Adjustment. Notwithstanding anything in this Exhibit A to the contrary, the
final number of Earned PBRSUs (subject to the Maximum PBRSU Limit) under the
Agreement shall be determined by adjusting, if applicable, the Initially-Earned
PBRSUs in accordance with the table below, based on RTSR:

 

Adjustment Trigger

 

Initially-Earned PBRSU Adjustment

Company’s Total Shareholder Return is less than or equal to the median Total
Shareholder Return of the S&P 500 Index   No change to Initially-Earned PBRSUs
Company’s Total Shareholder Return exceeds the median Total Shareholder Return
of the S&P 500 Index and Total Shareholder Return for the Stock meets or exceeds
15.79%   Increase Initially-Earned PBRSUs by 25%

 

-2-